Citation Nr: 0923114	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-32 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Central Florida Regional 
Hospital on February 11, 2006.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital Fish Memorial 
on October 26, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army National Guard 
from October 1984 to May 1985, from July 1988 to September 
1989, and from July 2000 to May 2003.  Additional service in 
the National Guard included both active duty for training and 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and August 2006 decisions of Department 
of Veterans Affairs (VA) Medical Centers (VAMC's) that denied 
payment or reimbursement of unauthorized medical expenses 
incurred at Florida Hospital Fish Memorial on October 26, 
2004, and at Central Florida Regional Hospital on February 
11, 2006.  In March 2006, the Board remanded the claim of 
entitlement to reimbursement or payment for the expenses 
incurred at Florida Hospital Fish Memorial for additional 
development.

The issue of entitlement to reimbursement or payment for the 
expenses incurred at Florida Hospital Fish Memorial on 
October 26, 2004, is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for a right lung 
disorder; a lumbar spine disability; right lower extremity 
radiculopathy associated with a lumbar spine disability; 
diverticulitis; residuals of a fractured left calcaneus; left 
great toe medial sesamoiditis associated with residuals of a 
fractured left calcaneus; residuals of a fractured right 
first metatarsal; hemorrhoids; diabetes mellitus with 
peripheral neuropathy; hypertension; vertigo associated with 
hypertension; rhinitis; and peripyloric stomach ulcers.

2.  The Veteran received medical treatment for complaints of 
chest pain, numbness in the left arm, an irregular heart 
rate, and elevated blood pressure at Central Florida Regional 
Hospital on February 11, 2006.

3.  VA payment or reimbursement of the costs of the care on 
February 11, 2006, was not authorized.

4.  The medical expenses incurred on February 11, 2006, were 
incurred both as a result of medical emergency and because a 
VA or other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Central Florida 
Regional Hospital on February 11, 2006, have been met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2008).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).

The Veteran alleges that he should be reimbursed on the 
grounds that the treatment he received was for a service-
connected disability (hypertension) and because his medical 
condition was emergent and no VA or other government facility 
was feasibly available during his period of treatment.  He 
additionally asserts that he is entitled to reimbursement or 
payment because he was advised by VA to seek treatment at the 
nearest emergency room prior to him actually seeking such 
treatment.  Indeed, the record reflects that on February 10, 
2006, the Veteran was advised by VA to go to the nearest 
emergency room.  The Veteran does not have any health 
insurance.

The Veteran reported to the emergency room at Central Florida 
Regional Hospital at 11:49 p.m. on February 10, 2006, with 
complaints of severe chest pain, numbness in the left arm, an 
irregular heart rate, and significantly elevated blood 
pressure.  At the time of his initial evaluation, the Veteran 
reported a five-day history of high blood pressure, spells of 
an irregular heart beat, and numbness of the left arm.  He 
stated that the onset of those symptoms had been abrupt and 
that the symptoms had been present intermittently for the 
last five days.  The symptoms were not worsened or relieved 
by anything.  At worst, the severity of the symptoms was 
moderate.  At the time he arrived in the emergency room, his 
symptoms were not present.

Physical examination revealed a normal heart rate and rhythm, 
normal heart sounds, and no respiratory distress.  EKG 
examination revealed acute ischemia and abnormal ST/T waves.  
X-ray examination of the chest revealed no acute 
cardiopulmonary disease.  Blood chemistries were within 
normal limits, cardiovascularly.  

The Veteran left the emergency room prior to completion of 
treatment, due to the long wait time.  He was noted to have 
been alert and coherent but uncooperative.

Although the Veteran's condition was ultimately determined to 
be nonemergent, the Board finds that an emergent medical 
situation, as understood by a prudent lay person, existed at 
the time the Veteran arrived at Central Florida Regional 
Hospital.  After a myocardial infarction was ruled out, the 
Veteran left the hospital, and did not receive further 
unauthorized treatment.  There is significant documentation 
to conclude the Veteran's condition upon admission was 
believed to be of a possible emergent nature despite that his 
condition was ultimately found to be "non-urgent" following 
medical diagnostic testing.  The Board finds that the 
probative medical evidence, including the Veteran's 
statements, outweigh any subsequent evidence showing that the 
Veteran was not in fact, having a myocardial infarction at 
the time of his admission to the emergency room.  It was 
reasonable and prudent for the Veteran to feel that a delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether VA treatment 
was not feasibly available to the Veteran at the time he 
received private treatment.  The Veteran asserts that VA 
treatment was not feasibly available because he had been 
informed by VA that same night that he should seek treatment 
at the nearest emergency room.  As the nearest emergency room 
was not a VA emergency room, he believed that VA care was not 
reasonably available.  

Given the Veteran's history, the fact that the Veteran 
believed himself to possibly be having a myocardial 
infarction, and the fact that VA supported the Veteran 
seeking treatment at the nearest emergency room, the Board 
finds that at the time the Veteran sought private medical 
treatment a VA facility was not feasibly available to him.

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on February 11, 2006, 
because the preponderance of evidence shows that the 
treatment was for a service-connected disability, for 
symptoms perceived to be so serious as to require immediate 
medical attention to avoid serious impairment, and because a 
VA facility was not reasonably available.  Therefore, the 
Board concludes that the Veteran is eligible for 
reimbursement for treatment at Central Florida Regional 
Hospital on February 11, 2006, and the benefit sought on 
appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Central Florida Regional Hospital on February 11, 
2006, is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to reimbursement or payment for 
the expenses incurred at Florida Hospital Fish Memorial on 
October 26, 2004.

In March 2006, the Board remanded the claim for the purpose 
of associating with the Veteran's claims file VA treatment 
records dated in October 2004, particularly those dated on 
October 26, 2004, which allegedly demonstrate that VA advised 
the Veteran to seek emergency medical care at the closest 
hospital.  The remand also requested that copies associated 
with the Veteran's emergency treatment at the private 
hospital be obtained and associated with the claims file.  

Neither request was satisfied on remand.  The RO did not 
request copies of the private treatment records, and did not 
associate with the claims file the VA treatment records dated 
in October 2004.  As these instructions have not yet been 
fulfilled, a remand is necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file records from the VAMC's in Orlando, 
Florida, and Gainesville, Florida dated 
since October 1, 2004 (to specifically 
include those dated on October 26, 2004).  

2.  Obtain copies of the Veteran's 
reported treatment, to include any 
emergency room reports and discharge 
summaries, from the Florida Hospital Fish 
Memorial from October 1, 2004 (to 
specifically include October 26, 2004) to 
the present.  

3.  Then, review the Veteran's claim of 
entitlement to payment or reimbursement 
for unauthorized medical expenses incurred 
on October 26, 2004.  If the claim is 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


